Opinion issued June 25, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00759-CR
                          ———————————
                   DEREK MICHAEL CLARK, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Case No. 1392801


                         MEMORANDUM OPINION

      Appellant, Michael Derek Clark, pleaded guilty to the felony offense of

possession with intent to deliver a controlled substance (cocaine) weighing more

than 4 grams and less than 200 grams. See TEX. HEALTH & SAFETY CODE ANN. §

481.112(a) & (d) (West 2010). The trial court found appellant guilty and, in
accordance with the terms of appellant’s plea bargain agreement with the State,

sentenced appellant to five years’ confinement. Appellant, acting pro se, filed a

notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. Art 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has the right of appeal has not been made part of the record.

TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification included in the record on appeal states

that this is a plea bargain case and that the defendant has no right of appeal. See

TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s certification. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant

has no right of appeal, we must dismiss this appeal. See Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


                                             2
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3